Order filed October 27, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00506-CV
                                  ____________

                    IN THE INTEREST OF S.B., A CHILD


                   On Appeal from the 314th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-68803

                                   ORDER

      The brief of appellants, J.B. and D.B., was due October 19, 2020. No brief
or motion for extension of time has been filed. Unless appellants file a brief with
this court on or before November 18, 2020, the court will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

                                 PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.